Citation Nr: 1602851	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to August 11, 2008, for the grant of service connection for chronic prostrating headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel






INTRODUCTION

The Veteran had active duty service from July 1996 October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for chronic headaches, effective August 11, 2008.  The Board observes that the Veteran's file is now under the jurisdiction of the Montgomery RO.

In his substantive appeal (VA Form 9) received in January 2010, the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  In a Form 9 received in May 2010, the Veteran indicated he did not want a hearing; however, in subsequent correspondence from the Veteran and his representative, a Board hearing was again requested.  As such, in November 2011, the Board remanded the case in order for the Veteran to be scheduled for his requested Board hearing.  The Veteran was notified in a March 2013 letter that his requested hearing had been scheduled for May 2013; however, he failed to report to the Board hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2015).

In October 2015 and December 2015, the Board sent the Veteran letters in an attempt to clarify who he desired to have as his representative.  In this regard, he elected The American Legion via a Form 21-22 in December 2006.  The Board notes, however, in March 2015, the Veteran submitted an incomplete VA Form 21-22a listing an individual as his representative.  In the December 2015 letter, the Board informed the Veteran that, if he did not respond within 30 days, it would be assumed he wanted to maintain representation by The American Legion.  The Veteran did not respond to the letter.  Accordingly, the Board has appropriately listed the representative as The American Legion on the title page above.

The Board further notes that, in addition to the paper claims file, there are also paperless, electronic records in Virtual VA and Veterans Benefit Management System (VBMS) associated with the Veteran's claim.  A review of these records reveals that, with the exception of a July 2015 Appellate Brief Presentation submitted by the Veteran's representative, the records are either duplicative or irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for migraine headaches, based on a service discharge date of August 13, 2002, which was received by VA on February 18, 2003.  A July 2003 rating decision denied service connection for headaches; however, subsequent evidence revealed that the Veteran returned to active duty effective August 13, 2002.

2.  Following the Veteran's discharge from service in October 31, 2006, VA received his claim for service connection for a headache disability on August 11, 2008, and service connection for headaches was subsequently awarded as of such date. 
 
3.  The Veteran did not file a formal or informal claim for service connection for a headache disability within his first year from of discharge from service; or prior to August 11, 2008.


CONCLUSION OF LAW

The criteria for the assignment of an effective date prior to August 11, 2008, for the grant of service connection for headaches have not been met.  38 U.S.C.A. §§ 5107, 5110  (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Veteran was provided a VCAA letter in August 2008 that advised him of the evidence and information necessary to substantiate his underlying service connection claim as well as his and VA's respective duties in obtaining evidence in support of such claim.  Such letter further notified him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Thereafter, in the October 2008 rating decision on appeal, service connection for headaches was granted, effective August 11, 2008.  Following the issuance of the rating decision, the Veteran entered a notice of disagreement as to the propriety of the assigned effective date.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements").  In this case, the Veteran's service connection claim was granted and an effective date was assigned in the October 2008 rating decision on appeal.  As such, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  However, pertinent to his effective date claim, as the Veteran has been assigned the earliest possible effective date under VA regulations, namely the date of receipt of his original claim for service connection following his discharge from active duty, and his arguments on appeal are limited to his interpretation of governing legal authority, all pertinent information and evidence is already contained in the claims file.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A.  See VAOPGCPREC 5-04 (June 23, 2004). 

As noted in the Introduction, in November 2011, the Board remanded the case in order to afford the Veteran his requested Board hearing.  The Veteran was notified in a March 2013 letter that his requested hearing had been scheduled for May 2013; however, he failed to report to the Board hearing.  Therefore, the Board finds that the AOJ has substantially complied with the November 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

The Veteran contends that he is entitled to an effective date prior to August 11, 2008, for the grant of service connection for chronic prostrating headaches. Specifically, he asserts that the effective date should be November 1, 2006, the date after his discharge from service.  He indicates that, when he submitted other claims within his first year of service discharge on December 26, 2006, he did not submit a claim for his headache disability at the time because he realized that not all of his records were included in his claims file.  Indeed, he indicated that some of his records had been removed when he was unjustly discharged in August 2002.  The Veteran indicated that it wasn't until June 2008 that he was able to obtain his service treatment records from Brooks City Base, Texas, and such showed in-service complaints and treatment for headaches, that he was able to submit a claim.  Subsequently, VA received his claim for service connection for a headache disability on August 11, 2008.  See Veteran's April 2009 and May 2009 Notice of Disagreement; January 2010 substantive appeal; May 2010 statement; and August 2010 statement. 

The Board finds that an effective date prior to August 11, 2008, for the grant of service connection for a headache disability is not warranted.  In making this determination, the Board notes that the statutory and regulatory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year from separation from service. 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).

By way of background, the record reflects that, the Veteran filed a claim for service connection for migraine headaches, based on a service discharge date of August 13, 2002, which was received by VA on February 18, 2003.  See Veteran's February 2003 VA Form 21-526. 

In a July 2003 rating decision, the RO denied entitlement to service connection for migraine headaches, and the Veteran was notified of such decision by way of a July 22, 2003 letter.  Subsequent evidence received documented the Veteran was returned to active duty effective August 13, 2002. See DD Form 214 reflecting continuous active duty service from July 31, 1996, to October 31, 2006.

Following the Veteran's discharge from active duty on October 31, 2006, VA received a request from the Veteran that a compensable evaluation for his service-connected right ankle be re-instated; as well as entitlement to service connection for kidney stones and a lower back disorder with numbness in the right leg, on December 26, 2006.  The Veteran did not enter a claim relevant to his headache disability.  See December 2006 VA Form 21-4138.

Thereafter, on August 11, 2008, VA received the Veteran's claim for service connection for a headache disability.  See August 11, 2008 VA Form 21-4138. 

In September 2008, the Veteran was afforded a VA examination to address his headache disability.  The Veteran reported a history of incapacitating headaches that occur 3 to 4 days out of the week.  He indicated that the headaches last about 5 to 7 hours in duration.  He indicated that he needed a quiet dark room when the headaches occurred.  The examiner's diagnostic impression was chronic daily headaches which was a variant of migraine headaches.  The examiner noted that he reviewed the medical records and that it was as least as likely as not all of his headaches were related to his military service. 

Subsequently, in the October 2008 rating decision currently on appeal, the RO granted service connection for the Veteran's chronic headaches, prostrating,  effective August 11, 2008, the date VA received the Veteran's original claim for service connection for headaches following his discharge from active duty.  

The Board finds that, as the Veteran's claim for service connection for headaches was received on August 11, 2008, more than one year after his service discharge on October 31, 2006, the correct effective date is August 11, 2008, the date VA received the Veteran's claim.  In making this determination, the Board acknowledges the Veteran's contentions that, had all of his service treatment records been associated with the claims file, he would have submitted a claim for headaches in December 2006 when he submitted his other service connection claims.  However, the fact remains that he did not file a claim for headaches at such time and, consequently, December 26, 2006, cannot be considered the date of claim.  

Further, the Board also finds that there is no document of record that can be construed as an informal or formal claim for service connection for a headache disability after his October 31, 2006 service discharge date and prior to the date of receipt of the August 11, 2008 claim.  As noted, the Veteran did filed claims prior to this date, relevant to a kidney disorder, a back disorder, and a right ankle disorder.  Nothing in these documents can be reasonably construed as any intent to file a claim for a headache disorder.  In sum, the first documentation showing any intent on the part of the Veteran to file a claim for his headache disorder was the August 11, 2008 claim. 

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits for a headache disorder within one year of the Veteran's October 31, 2006 service discharge, to include any time prior to the receipt of the Veteran's claim in August 2008.  Again, the December 2006 document only claimed service connection for a kidney disorder and a low back disorder with right leg numbness, and a request that his right ankle rating be reinstated.  The Board also recognizes that the Veteran had been suffering from a headache disorder prior to this claim.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See LaLonde v. West, 12 Vet. App. 377, 382-383 (1999). 

Importantly, the pertinent regulations specifically state that the effective date should be the date of an initial claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  Further, the provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within one year from separation from service.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the August 11, 2008, date of claim for a headache disorder.  Again, while sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to August 11, 2008, for the grant of service connection for a headache disorder.  Accordingly, the preponderance of the evidence is against the claim for an effective date prior to August 11, 2008, for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

An effective date prior to August 11, 2008, for the grant of service connection for chronic prostrating headaches is denied.



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


